ITEMID: 001-72787
LANGUAGEISOCODE: ENG
RESPONDENT: DEU
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: RABUS v. GERMANY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, Mr Helmut Rabus, is a German national who was born in 1957 in Günzburg and lives in Bibertal. He is represented before the Court by Mr W. Peukert, a lawyer practising in Strasbourg.
The applicant works as a technician for the German Telecom Corporation (Deutsche Telekom Aktiengesellschaft). He has the status of a permanent civil servant (Beamter auf Lebenszeit) as the German Telecom Corporation used to be a federal agency – the German Federal Postal Service (Deutsche Bundespost) – before its privatisation in 1995.
On 5 February 1994 the applicant was caught while he was driving with a blood alcohol level of 2,43 ‰. On 21 April 1994 the Ulm District Court convicted the applicant of intoxication (Vollrausch), sentenced him to a fine of DEM 4200 (approximately EUR 2150) and revoked his driving permit for ten months. The decision became final on the same day as the applicant and the Public Prosecutor waived their rights to appeal.
In December 1994 disciplinary proceedings were instituted against the applicant.
On 1 January 1995 the Federal Postal Service was privatised and transformed into a joint stock company, the German Telecom Corporation.
On 18 July 1995 the Federal Disciplinary Court (Bundesdisziplinargericht) convicted the applicant of having culpably violated a professional duty (schuldhaft begangenes Dienstvergehen) pursuant to Section 77 of the Federal Civil Service Act (Bundesbeamtengesetz, see “Relevant domestic law below”). It ordered a 5% reduction of the applicant’s salary for five months. The applicant’s total pecuniary loss amounted to approximately EUR 420.
On 20 August 1996 the Federal Administrative Court rejected his appeal (Berufung).
On 2 June 2002 the Federal Constitutional Court refused to admit the applicant’s constitutional complaint. In its decision of six pages, the court assessed inter alia why the disciplinary sanction did not violate the principle ne bis in idem. The decision was served on the applicant’s lawyer on 28 June 2002.
1. The Federal Civil Service Act
Pursuant to Section 77 § 1 sentence 2 of the Federal Civil Service Act (Bundesbeamtengesetz), a civil servant commits a disciplinary offence (Dienstvergehen) if his conduct off duty in officialdom (Beamtentum).
Section 77 § 3 refers to the Federal Disciplinary Code for the full particulars.
2. The Federal Disciplinary Code
Section 5 of the Federal Disciplinary Code (Bundesdisziplinarordnung) enumerates the following penalties for a disciplinary offence: reprimand, fine, reduction of salary, transfer to another duty-station with a lower salary, discharge from office, reduction of pension and deprivation of pension.
